Citation Nr: 1607110	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-48 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before an acting Veterans Law Judge in June 2011 who later retired.  Notice of an opportunity for a new hearing was sent to the Veteran in January 2015.  The Veteran elected to appear for a new hearing in his February 2015 response.  The Veteran testified at a hearing before undersigned in November 2015.  A transcript is of record.  

The Board remanded this case in April 2015.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's PTSD is medically linked to a verified stressor during active military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include PTSD are satisfied. 38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for PTSD.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (west 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The regulation also specifies circumstances in which a claimant's lay testimony alone may be sufficient to establish the in-service stressor.  See § 3.304(f)(1)-(4). 

Service connection may be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a), including psychoses.  38 C.F.R. §§ 3.303(b), 3.307, (2015); see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  As PTSD is not defined as a psychosis under § 3.384, and the Veteran has not been diagnosed with or otherwise shown to have a psychosis or any of the disorders categorized as psychoses under § 3.384 during the pendency of this claim, the presumptive provisions applicable to chronic diseases do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). 

With regard to evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) , this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  (The Board notes that the DSM-IV has recently been updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations, including § 4.125, to reflect this update. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Here, the service connection elements for PTSD are satisfied.  The Veteran experienced a verified in-service stressor, he has a current diagnosis of PTSD, and the record supports the causal relationship between the verified stressor and the current diagnosis of PTSD.  Because the evidence is at least in equipoise, the Veteran's claim for service connection for PTSD will be granted.  

The Veteran has a verified noncombat stressor.  While in stationed at Ft. Carson, Colorado in September 1982, the Veteran swapped flight shifts with another service member during a holiday weekend.  The helicopter that the Veteran was supposed to be working on during that shift crashed after departing a patient pick-up site during on a mountainside rescue.  A March 2010 report from the Joint Services Records Research Center (JSRRC) verified that all five soldiers were killed in the incident, including the soldier that the Veteran swapped shifts with.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.  The fact that the Veteran was stationed at Ft. Carson during the same day as this verified incident is sufficient to support his assertion that he personally witnessed it.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that corroboration of every detail of the stressor, including the claimant's actual physical proximity, is not required).  Accordingly, the stressor element is satisfied.  See 38 C.F.R. § 3.304(f).  

The Board also notes that the Veteran reported an incident that occurred while he was stationed in Germany and a separate motorcycle incident.  These stressors have not been verified.  Because there is a verified in-service stressor, the Board will continue service connection analysis based on the verified noncombat stressor involving the helicopter crash.

The Veteran has a current diagnosis of PTSD.  The first diagnosis of PTSD in the record appears in July 2009.  The physician assessed him with PTSD or depression and his depression screen was suggestive of moderately severe depression.   

In December 2009, the Veteran was again diagnosed with PTSD or anxiety.  He was prescribed hydroxyzine, and was offered continued treatment in the substance abuse clinic (SAC).  In January 2010, he was again assessed with PTSD or anxiety, continued on his hydroxyzine prescription and was also prescribed mirtazapine and prazosin.  A February 2010 progress note shows that the Veteran was participating in an inpatient treatment program for PTSD at the Oklahoma VA Medical Center (VAMC).  The Veteran's PTSD diagnosis was reconfirmed in an April 2010 SAC treatment note.  

In May 2012, the Veteran was diagnosed with PTSD after presenting at the Stress Disorder Treatment Program with symptoms of PTSD.  He reported a history of nightmares, intrusive memories of past traumas, racing thoughts, irritability, difficulty trusting others, and difficulty expressing emotion.  After completing the seven-week stress disorder treatment program, the Veteran was discharged in July 2012, reporting a significant improvement in his level of depression.  

The forgoing diagnoses of PTSD are presumed to accord with the DSM-IV criteria, and were rendered during the pendency of this claim.  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).

Conversely, there are unfavorable medical opinions that were provided by VA examiners regarding whether the Veteran has a current diagnosis of PTSD, but they are counterbalanced by the foregoing evidence supporting a current diagnosis of PTSD that related to the in-service stressor.  

In June 2010 VA examination, a VA psychologist stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  She stated that the Veteran's in-service stressor was less likely than not the cause of the Veteran's depression noting that the Veteran had a long history or substance abuse which caused his discharge from the military as well as the loss of his home and family.  Ultimately, she diagnosed the Veteran with mood disorder, not otherwise specified.  

The Veteran was afforded another VA examination in September 2011.  Again, the examiner diagnosed the Veteran with a mood disorder and polysubstance dependence.  After review of the claims folder, the examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  The examiner listed the helicopter crash as a stressor and noted that it met the criteria for a diagnosis of PTSD but noted that the stressor was not related to the Veteran's fear of hostile military or terrorist activity because the incident occurred during peacetime.  The examiner reasoned that the Veteran's childhood and adult trauma were the cause of the Veteran's mood disorder.  She noted that the Veteran did have recurring distressing dreams about being burned as child and sometimes had nightmares about helicopters.  She stated that the Veteran reported being reminded everyday about the helicopter crash because he lived near a hospital which routinely had "mediflights."  She also noted that the Veteran was horrified to learn that his soldier died in the helicopter crash and that he tried to avoid thoughts and feelings about all traumatic experience which were not limited to losing a soldier in the helicopter crash.  She concluded that it was her opinion that the Veteran did not have PTSD although he presented with "a few PTSD symptoms."  

The September 2011 examiner authored a post-remand addendum medical opinion in October 2012.  Notably, the examiner stated that it was at least as likely as not that the Veteran had been treated for a Mood Disorder and PTSD since 2008.  She also noted that it was less likely than not that the Veteran's psychiatric disorder had onset in service because the Veteran himself reported that he was treated for childhood trauma and maltreatment before joining the military.  However, she stated that while the Veteran began using drugs and alcohol prior to the military to self-medicate, the in-service stressors increased his anxiety and depression as well as drug abuse.  

The Veteran was afforded another VA examination in May 2014.  The examiner did not diagnose the Veteran with PTSD noting that his symptoms did not meet the diagnostic criteria for PTSD under the DSM-5.  Rather, the examiner continued the diagnosis from the Veteran's September 2011 VA examination, specifically, the unspecified depressive disorder and the substance abuse disorder.  The examiner stated that the Veteran experienced multiple stressful events prior to his military service (e.g. childhood abuse), and during his military service (e.g. recovering the remains of civilians and military service members).  He indicated that the Veteran thinks about both of these experiences frequently.  However, he noted that the Veteran did not describe engaging in any behaviors to avoid these thoughts or other reminders of his military service.  The Veteran did not describe having any marked changes in his physiological arousal and reactivity associated with his military experiences.  While he described being in situations where he feels anxious and irritable, he further described how these experiences were within the normal range of human experience (e.g. feeling anxious in living in a bad neighborhood, or being worried about finances).  The examiner ultimately declined to diagnose the Veteran with PTSD.  

The Board finds that the unfavorable opinions do not outweigh the PTSD diagnoses based on the Veteran's in-service stressor.  At most, the VA examiner's opinions represent a different viewpoint but do not outweigh these findings.  Thus, the Board finds that the June 2010, September 2011, October 2012 addendum, and May 2014 VA opinions are at least counterbalanced by the probative value of the medical findings of a current diagnosis of PTSD.  In this regard, several different medical professionals diagnosed the Veteran with PTSD from 2009 to 2012 and admitted him to several different treatment programs for stress.  Given the length of time of treatment by multiple providers as opposed to the one-time examinations conducted by the VA examiners, the Board assigns more probative value to the opinions of the medical professionals who treated the Veteran for a longer period of time, or finds that they at least place the evidence in relative equipoise.   

Finally, there is a medical nexus between the verified in-service stressor and the Veteran's current PTSD diagnosis.  The September 2011 examiner noted that the Veteran had nightmares about helicopters and presented with a few PTSD symptoms.  In her October 2012 opinion, she opined on the etiology of the Veteran's PTSD stating that his PTSD was less likely as not causally linked to the helicopter crash but rather related to his childhood trauma and maltreatment.  However, she did note that the helicopter crash stressor continued to be troubling to the Veteran, reasoning that childhood trauma makes people more susceptible to having problems coping with traumatic events.  She also noted that the in-service helicopter crash stressor increased his anxiety and depression as well as drug abuse.  

Although the May 2014 VA opinion concluded that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in-service injury, event or illness, this conclusion was based on the premise that the Veteran did not have PTSD in conformance with the DSM-5 criteria.  For the reasons previously discussed, the Board finds that the evidence supports the diagnosis of PTSD based on a verified in-service stressor.  Therefore, the May 2014 opinion does not outweigh the findings in support of a medical relationship to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a medical nexus exists between the Veteran's PTSD and the verified stressor incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.304(f). 

Because all three service connection elements are satisfied, service connection for an acquired psychiatric disorder to include PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.304(f); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is granted.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


